DETAILED ACTION
Status of Claims

Applicant's arguments, filed 10/05/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/05/2021.
Applicants have amended claims 1, 4-5, 7-8, and 11-16. 
Applicants have canceled claims 2 and 22-34.
Applicants have left claims 3, 6, 9-10, and 17-21 as previously presented or originally filed.
Claims 1 and 3-21 are the current claims hereby under examination.                                                                                                                
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification - Withdrawn
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 10/05/2021, with respect to the specification have been fully considered and are persuasive. Applicants have removed embedded executable code for the hyperlinks. The objection of the specification has been withdrawn. 
Claim Objections - Withdrawn and Newly Applied
Claims 8 and 12 are objected
Claim 8, line 2 should read --the session--
Claim 12, line 3 should read --the user--
Response to Arguments
Applicant’s arguments, see Page 8 of Remarks, filed 10/05/2021, with respect to claims 11-16 have been fully considered and are persuasive. The objections of claims 11-16 have been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Newly Applied
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an intake device” as recited in claim 1, line 3, and claim 20, line 2;
“a cannabis analysis subsystem” as recited in claim 1, line 3, and claim 17, line 3; and
“a cannabis safety self-monitoring device” as recited in claim 1, line 8, and claim 20, line 7.
These limitations are being interpreted as follows:
“Bluetooth-enabled cannabis vaporizer”, or equivalents thereof, as described in para. [0020] of the specification filed 08/16/2019;
 “cloud-based processor … one or more facilities … single server or computer … software … software and hardware”, or equivalents thereof, as described in para. [0046], para. [0051], and Fig. 3 of the specification filed 08/16/2019.
“a breathalyzer”, or equivalents thereof, as described in para. [0023] of the specification filed 08/16/2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, in light of the specification, it is unclear if “a cannabis safety self-
Response to Arguments
Claims 2, 4, and 5 recites the limitation "said cannabis safety self-monitoring device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “cannabis safety self-monitoring device” is being interpreted as a device that is capable of detecting concentrations of one or more metabolites as claimed. 
Claim 16 recites the limitation "said network" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “said network” is being interpreted as a wired or a wireless communication system capable of sharing information like usage history and elimination patterns as claimed. 
Claim Rejections - 35 USC § 101 - Withdrawn and Modified
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 3-10 are directed to a system, and Claims 11-21 are directed to a method, which describe one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1 and 11 recite the abstract idea of a mental process, as follows:
Analyzing collected session data. 
Analyzing collected session data can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could analyze a set of data that is collected. For example, a person could analyze a set of data to determine a trend in data, perform calculations on the data, etc. Claims 1 and 11 do not set forth limitations of what “analysis” or “analyzing” is in regards to the collected data. There is currently nothing to suggest an undue level of complexity in the analysis step. Therefore, a person would be able to practically perform analysis mentally or with pen and paper.
Prong Two: Claims 1 and 11 do not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “cannabis analysis subsystem”, recited at a high level of generality, in claim 1), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “an intake device”, recited at a high level of generality, in claim 1, and “a cannabis safety self-monitoring device”, recited at a high level of 
Further, Claim 11 does not recite any additional elements. Claim 11 is directed to collecting, analyzing, and communicating a reading, which is directed to an abstract idea (see MPEP 2106.04(a)(2), III, A).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer or using generic computer elements within the intake device, cannabis analysis subsystem, or cannabis safety self-monitoring device. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the collected data remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 3-10 and 12-21 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the mental process, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (e.g., analysis is performed based on usage history and elimination patterns (recited at a high level of generality, which can be performed in the mind, as recited) (claim 3), regression analysis is performed to determine a metabolite elimination t ½ beta (claim 4), analysis is performed with breath data (recited at a high level of generality) (claim 13), determine an intensity of the session based on collected data (recited at a high level of generality) (claim 15), determining data corresponding to the users usage history and elimination patterns (claim 18)), 
Further describe the pre-solution activity (or the structure used for such activity) (e.g., sensors to collect data from a mobile device to produce tracking data (recited at a high level of generality) (claim 7), mobile device collects data from a cannabis safety self-monitoring device (recited at a high level of generality and the result is not used) (claim 9), mobile device application retrieves data to be used by the abstract idea (claim 10), collecting input data from a user, collecting sensor data from a mobile device (recited at a high level of generality) (claim 12), collecting breath analytic data from a user (recited at a high level, with no structure) (claim 13), collecting data from an intake device (recited at a high level of generality) (claim 20), collecting data from a cannabis safety-monitoring safety device (recited at a high level of generality) (claim 20), transmitting data to and from a cannabis safety self-monitoring device (claim 20), measuring cognitive and behavior impairment to be used by the abstract idea (claim 21)), 
Further describe the computer implementation (e.g., a usage processing subsystem coupled to a database to store information (claim 3), intake device is coupled to a mobile device (claim 6), mobile device application determines intensity of a session based on user data and intake data (claim 8), storing data corresponding to the users usage history and elimination patterns (claim 14), using a network to collect and transfer data (claim 16 and claim 17), analysis subsystem performs communication steps (recited at a high level of generality) (claim 19), using a mobile device to perform the abstract steps of analyzing data and (claim 20)), and
Further describe the post-solution activity (e.g., implement one or more sobriety algorithms (recited at a high level of generality) (claim 5), communicates a personalized report (recited at a high level of generality, with no claimed effect on the user) (claim 6 and 16), mobile device application performs generic processing and analysis to communicate a report (recited at a high level of generality) (claim 10)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1 and 3-21 are rejected.
Response to Arguments
Applicant’s arguments, see page 20 of Remarks, filed 10/05/2021, with respect to claim 7 have been fully considered and are persuasive. Applicants have amended claim 7 to no longer encompass a human organism. The 101 rejection of claim 7 has been withdrawn. 
Applicant's arguments filed 10/05/2021 (see Remarks, pages 9-20), with regards to claims 1-21 have been fully considered but they are not persuasive.
Applicants have argued that the Examiner excluded the claimed elements of “an intake device”, “a cannabis analysis subsystem”, and “a cannabis safety self-monitoring device” on page 11. The new rejection applied above takes into account these recited elements. 
However, the Applicants have further argued that the cannabis self-safety monitoring device includes sensors and processors, which are more than extra-solution activity. The Examiner respectfully disagrees. As claimed, the intake device, cannabis analysis subsystem, and cannabis self-monitoring safety system are no more than generic computer elements like processors and generic sensors that are known within the art to gather data to be used by the abstract idea. Applicants recite on page 11 of the Remarks filed 10/05/2021 that the sensors within the cannabis safety self-monitoring device are known to those of skill in the art. Further, no improvement is evident to the generic sensors, processors, or other generic computer components within the intake device, cannabis analysis subsystem, or the cannabis safety self-monitoring device. Instead, as recited in the rejection above, the intake device, cannabis analysis subsystem, and cannabis safety self-monitoring device are used to gather and collect information to be used in a generic computer environment to perform an abstract idea. 
Applicants have argued that claims are directed to an improvement to computer functionality on page 15. The Examiner respectfully disagrees. As claimed, there is no indication that the combination of elements improve the functioning of the computer or the generic computer components. Instead, as claimed, the generic computer components, like processors, and sensors known within the art are used to collect information, like intake data and breath data, to be used by a generic processor to perform the abstract idea of a mental step within a computer environment. 
Applicants have argued that the claims recite additional elements that serve to integrate the exception into a practical application on page 18. The Applicants have argued that the claimed elements of “an intake device”, “a cannabis analysis subsystem”, and “a cannabis safety self-monitoring device” recite a specific implementation. The Examiner respectfully disagrees. As recited above in the rejection, the additional elements of “an intake device”, “a cannabis analysis subsystem”, and “a cannabis safety self-monitoring device”, as claimed, are no more than generic computer components like processors and databases, and generic sensors known within the art to either collect pre-solution data or to perform the abstract idea in a computer environment. As claimed, there is no indication of an improvement to the functioning of the generic sensors and processors. Further, the analysis that is done by the generic computer elements is not relied on in a meaningful way. The analysis, as claimed, is not used for a diagnosis or treatment. 
Claim Rejections - 35 USC § 102 - Withdrawn and Newly Applied
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbaric et al. (Pub. No. US 2021/0046261), hereinafter referred to as Barbaric.
The claims are generally directed towards a method of monitoring cannabis safety for a user comprising: collecting session data associated with a session from the user; analyzing said collected session data; and communicating a reading to the user based on said analyzing.
Regarding Claim 11, Barbaric discloses a method of monitoring cannabis safety for a user (para. [0002], “methods and systems for monitoring and/or controlling delivery of a dose of a volatile substance …” and para. [0025], “carrier material can include cannabis…”) comprising: 
collecting session data associated with a session from the user (Fig. 2, element 114, and para. [0037], “the sensors 114 can include one or more of: a flow sensor, a pressure sensor, a temperature sensor …” and Fig. 8, element 871, “receive data from a capsule portion of a vaporizer … identify a carrier material…”); 
analyzing said collected session data para. [0043], “vaporizer can be operatively coupled to the compute device and can send signals via communication electronics included in the electronics to the compute device to display one or more indications … different levels of a dose … different strengths of a draw … amounts of volume inhaled …”); and 
communicating a reading to the user based on said analyzing (Fig. 6B, and para. [0043], “the user interface instantiated at the compute device can include a graphical presentation 
Regarding Claim 12, Barbaric discloses the method of claim 11, further comprising producing tracking data based on at least one of input data collected from a user (para. [0061], “processor can be configured to provide a user with a set of controls via the user interface to set a threshold value that can be used to regulate a dose of one or more constituent …”), said collected session data, and data received by one or more sensors from a mobile device associated with said user (para. [0058], “application with which a user can interact via the user interface of the compute device … identify and connect to a control assembly of a vaporizer …”, para. [0059], “send and/or receive signals using the controller application … use of a vaporizer, flow rate … volume of air associated with a draw …” and para. [0049]); and said analyzing comprises performing processing using said tracking data (Fig. 6B, para. [0057], “processor can be configured to synchronize an indication of a strength of a draw provided to a user at the vaporizer …”, and para. [0067], “user interface instantiated at the compute device can include a graphical presentation … range of values can correspond to a range of draw volumes … dose of a substance … volume of gaseous mixture …” and para. [0021], “system can educate the user based on a determined dose … one or more parameters associated with their usage of the vaporizer …”).
Regarding Claim 15, Barbaric discloses the method of claim 12, further comprising: determining an intensity of the session based on said collected session data, and said input data (Fig. 6B, para. [0067], “user interface instantiated at the compute device can include a graphical presentation … range of values can correspond to a range of draw volumes … dose of a .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection does not rely on Brent M. Skoda (Pub. No. US 2017/0030882), which the applicants have argued (see Remarks, pages 20-21, filed 10/05/2021). 
Claim Rejections - 35 USC § 103 - Withdrawn and Newly Applied
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric et al. (Pub. No. US 2021/0046261), hereinafter referred to as Barbaric, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon.
The claims are generally directed towards a system for monitoring cannabis safety for a user comprising: an intake device communicatively coupled to a cannabis analysis subsystem; wherein said intake device collects session data from the user and transmits said collected session data to the cannabis analysis subsystem; said cannabis analysis subsystem performs analysis of said transmitted session data and communicates a personalized report to said user based on the analysis; and a cannabis safety self-monitoring device configured to detect one or more concentrations of one or more metabolites from one or more exhaled samples provided by the user.
Regarding Claim 1, Barbaric discloses a system for monitoring cannabis safety for a user (para. [0003], “control assembly of a vaporizer device to determine a set of constituent substances … determine a dose of a set of constituent substances… indication of the dose crossing a pre-determined threshold…”) comprising: 
an intake device (Fig. 1, element 100, “vaporizer”, Fig. 2, para. [0030-0031] and para. [0035], “vaporizer includes housing that includes a pen portion…”) communicatively coupled to a cannabis analysis subsystem (Fig. 1, elements 100 and 155, “vaporizer” and “compute device”, and para. [0029], “the vaporizer can be a vaporizing device used to consume inhaled volatile substances … can be configured to communicate with the compute device and/or the sever …”); 
wherein said intake device collects session data from the user (Fig. 2, element 114, and 
said cannabis analysis subsystem performs analysis of said transmitted session data and communicates a personalized report to said user based on the analysis (Fig. 6B, and para. [0043], “the user interface instantiated at the compute device can include a graphical presentation representing a range of values .. correspond to a range of doses … draw volumes, time during a draw … dose of a substance drawn by the user …”). 
However, Barbaric does not explicitly disclose a cannabis safety self-monitoring device configured to detect one or more concentrations of one or more metabolites from one or more exhaled samples provided by the user.
Gordon teaches of a hand-held device to determine a level of one or more cannabinoid compounds in exhaled human breath (Abstract). Gordon teaches the hand-held device (Fig. 1), includes an analysis unit (Fig. 1, element 100) and a drug testing cartridge (Fig. 1, element 101). Gordon further teaches a user can breathe into a mouthpiece in order to provide a breath sample to detect THC in the analysis unit (col. 5, lines 5-24). Gordon further teaches the device can use a fluorescent tag method to identify cannabis (col. 5, lines 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring cannabis safety for a user disclosed by Barbaric 
Regarding Claim 6, modified Barbaric discloses the system of claim 1, wherein said intake device is communicatively coupled to a mobile device associated with said user (Fig. 3, para. [0053], “compute device 115 can each be any suitable hardware-based computing device … for example, a smartphone … configured to perform functions associated with communication with the vaporizer 100…” and para. [0054]; said mobile device is communicatively coupled to said mobile device (para. [0054], “compute device includes a processor, a memory, a communicator … compute device also includes a user interface operatively coupled to the processor”, therefore the elements of the mobile device are inherently coupled to each other in order to function); and said cannabis analysis subsystem communicates said personalized report to said mobile device (para. [0053], “compute device can include a user interface including one or more control items and one or more display items configured to perform functions associated with communication with the vaporizer … display information associated with functioning or usage of the vaporizer …”, para. [0057], para. [0059], para. [0060], “configured to process one or more signals received from a vaporizer and 
Regarding Claim 7, modified Barbaric discloses the system of claim 6, wherein an application is installed on said mobile device (Fig. 3, element 364, “vaporizer controller application”, para. [0055], “compute device … software module includes … one or more processes, applications …) and para. [0052], “compute device (e.g., a mobile compute device such as a smartphone…)”); said intake device transmits said collected session data to said mobile device (Fig. 2, element 100 and 155, para. [0057], “communicator can facilitate receiving and/or transmitting a signal, a data set … to and/or from a vaporizer through a communication network … indications of an initiation draw at the vaporizer, indications related to a flow rate … send and/or receive information associated with a functioning of the vaporizer”); said application collects input data from said user (para. [0061], “processor can be configured to provide a user with a set of controls via the user interface to set a threshold value that can be used to regulate a dose of one or more constituent …”); one or more sensors from said mobile device receives sensor data (para. [0037], “electronics 122 can include one or more of: a GPS module … ”, para. [0052], “server, memory, and the compute device include a database and be configured to provide information related to substances … atmospheric pressure, environmental/ambient temperatures, geographic locations …”); and said application produces tracking data based on at least one of said collected input data, said collected session data, and said sensor data (para. [0058], “application with which a user can interact via the user interface of the compute device … identify and connect to a control assembly of a vaporizer …”, para. [0059], “send and/or receive signals using the controller application … use of a vaporizer, 
Regarding Claim 8, modified Barbaric discloses the system of claim 7, wherein said application determines intensity of a session based on said received session data, and said input data (Fig. 6B, para. [0067], “user interface instantiated at the compute device can include a graphical presentation … range of values can correspond to a range of draw volumes … dose of a substance … volume of gaseous mixture …” and para. [0021], “system can educate the user based on a determined dose … one or more parameters associated with their usage of the vaporizer …”).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric et al. (Pub. No. US 2021/0046261), hereinafter referred to as Barbaric, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon as applied to claim 1 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 3, modified Barbaric discloses the system of claim 1, wherein said cannabis analysis subsystem (Fig. 3, element 355) comprises at least one usage processing subsystem (Fig. 3, element 361) coupled to a database (Fig. 3, element 362, and para. [0054], “compute device includes a processor, a memory (including data storage)…”); wherein said database stores data corresponding to said user's usage history (para. [0024], “server can be associated with one or more processors and/or memory … remote database server that is configured to receive signals and send information or data sets to one or more vaporizers and/or compute devices…”, para. [0044], “data set including a standard amount … during a draw of a standard volume…” and para. [0052]) and; said analysis is performed based on said 
However, modified Barbaric does not explicitly disclose the database stores data corresponding to said user’s elimination patterns; and said analysis is performed based on said user’s elimination patterns.
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication metric for the user over the set of time points and using supplementary datasets (Fig. 1A, element S150). The temporal profile for the user is based off of elimination patterns of the metabolite and usage history over time (Fig. 3B, “elimination” and the time axis on the graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathalyzer system and memory disclosed by modified Barbaric to incorporate the teachings of Nothacker to benefit from the use of a historical dataset to improve the analysis of metabolite elimination. Nothacker teaches that using a historical dataset (including previous datasets and temporal profiles) can be used to refine the predictions of the elimination of a metabolite (para. [0051]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication 
Regarding Claim 4,  modified Barbaric discloses the system of claim 1.
However, modified Barbaric does not explicitly disclose wherein said cannabis safety self-monitoring device performs regression analysis to determine at least one metabolite elimination t 1/2 beta.
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches at Fig. 3A and para. [0047] of using two values of a metabolite to determine a slope for a region where the user’s intoxication is declining. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathalyzer in the system disclosed by modified Barbaric to include the analysis teachings of Nothacker. Performing a regression analysis to determine how a metabolite is eliminated within the body would allow for a customized user temporal profile to be created and used for future analysis of metabolite elimination (para. [0048]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state.
Regarding Claim 5, modified Barbaric discloses the system of claim 1.
However, modified Barbaric does not explicitly disclose wherein said cannabis safety 
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of the breathalyzer and processor system can estimate an intoxication metric at a current and/or further time point and determine when a peak intoxication time will be reach (Fig. 11A-11C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathalyzer system disclosed by modified Barbaric to further include a sobriety algorithm as taught by Nothacker. Nothacker teaches that using the users customized elimination rates as well as current/future predicted levels, a target intoxication state (such as a sobriety state) can be calculated and shown to a user (para. [0051]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric et al. (Pub. No. US 2021/0046261), hereinafter referred to as Barbaric, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon as applied to claim 7 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 9, modified Barbaric discloses the system of claim 7.
However, modified Barbaric does not explicitly disclose wherein said mobile device is 
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches that the breathalyzer (Fig. 7A, element 201) is connected to both an analysis subsystem (Fig. 7A, element 250) and a mobile device (Fig. 7A, element 202). Nothacker further teaches that the breathalyzer is configured to detect one or more concentrations of one or more metabolites from an exhaled breath of a user (para. [0025] and [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Barbaric to further include a breathalyzer that is connected both to the mobile device of the user and the analysis subsystem. Nothacker teaches that a system that is connected all together allows for the system to guide the users behavior to provide short-term and long-term predictions with regards to the users intoxication state based on both current and previous measurements, and allow for notification of the results (para. [0074]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric et al. (Pub. No. US 2021/0046261), hereinafter referred to as Barbaric, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon as applied to claim 8 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 10, modified Barbaric discloses the system of claim 8, wherein said application retrieves data corresponding to said user's usage history from said cannabis analysis subsystem (para. [0024], “server can be associated with one or more processors and/or memory … remote database server that is configured to receive signals and send information or data sets to one or more vaporizers and/or compute devices…”, para. [0044], “data set including a standard amount … during a draw of a standard volume…” and para. [0052]); and said application produces readings and alerts for the user (Fig. 6B, Fig. 11, and para. [0021], “system can educate the user, based, for example, on a determined dose … alter one or more parameters associated with their usage of the vaporizer (such as, draw length, draw intensity, frequency of use, etc.) to achieve an intended dose”).
However, modified Barbaric does not explicitly disclose the application retrieves elimination patters, and said application performs elimination analysis. 
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication .
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric et al. (Pub. No. US 2021/0046261), hereinafter referred to as Barbaric as applied to claim 12 above, and further in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon.
Regarding Claim 13, Barbaric discloses the method of claim 12.
However, Barbaric does not explicitly disclose further comprising: producing breath analytic data based on one or more exhaled samples provided by the user; and said analyzing comprises performing processing using said breath analytic data.
 Gordon teaches of a hand-held device to determine a level of one or more cannabinoid 
Regarding Claim 17, modified Barbaric discloses the method of claim 13, further wherein prior to said analyzing, transmitting said collected session data, tracking data and breath analytic data to a cannabis analysis subsystem (Fig. 1, element 100 and 155, Fig. 3, element 355 and 366, para. [0057], “communicator can be configured to send and/or receive signals … between the vaporizer and the compute device”, para. [0061], “processor can be configured to provide a user with a set of controls via the user interface to set a threshold value . 
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric et al. (Pub. No. US 2021/0046261), hereinafter referred to as Barbaric, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon as applied to claim 17 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 18, modified Barbaric discloses the method of claim 17, further wherein said analyzing comprises determining data corresponding to the user's usage history (para. [0021], “system can educate the user, based, for example, on a determined dose … alter one or more parameters associated with their usage of the vaporizer (such as, draw length, draw intensity, frequency of use, etc.) to achieve an intended dose”).
However, modified Barbaric does not explicitly disclose the analyzing comprises elimination patterns.
Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the method can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of 
Regarding Claim 19, modified Barbaric discloses the method of claim 18, wherein said cannabis analysis subsystem performs said communicating (para. [0054], “compute device includes a processor, a memory, and a communicator … compute device also includes a user interface operatively coupled to the processor”).
Regarding Claim 20, modified Barbaric discloses the method of claim 17, further wherein said collecting of session data is performed by an intake device (Fig. 1, element 100, “vaporizer”, Fig. 2, para. [0030-0031] and para. [0035], “vaporizer includes housing that includes a pen portion…”); said method further comprises transmitting said collected session data to an application running on a mobile device associated with said user; said producing of tracking data is performed by said application (para. [0057], “communicator can facilitate 
However, modified Barbaric does not explicitly disclose the said method further comprises transmitting said collected session data and said tracking data to a cannabis safety self-monitoring device; said producing of breath analytic data is performed by said cannabis safety self-monitoring device; and said cannabis safety self-monitoring device performs said transmitting of said collected session data, tracking data and breath analytic data to said cannabis analysis subsystem.
Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the method can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches the breathalyzer can be in communication with a user’s device and application to receive data (para. [0025], “application with a user interface configured to receive inputs and provide information to the user …” and para. [0031], “set of signals can be received wirelessly using a Bluetooth transmission module incorporated into a breathalyzer unit …”). Nothacker further teaches the breathalyzer produces breath analytic data (Fig. 1B, elements S410, S420, 
Regarding Claim 21, modified Barbaric discloses the method of claim 20.
However, modified Barbaric does not explicitly disclose wherein said tracking data comprises one or more results from measuring cognitive and behavior impairment.
Nothacker further teaches of providing a sobriety task to the user, which can include a cognitive or behavior impairment task, like standing on one foot or reciting the alphabet (Fig. 2 and para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking data disclosed by modified Barbaric to include collecting additional sobriety tasks taught by Nothacker. Collecting a sobriety task from the user would allow for another data set to be used to predict the value of .  
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric et al. (Pub. No. US 2021/0046261), hereinafter referred to as Barbaric, as applied to claims 11 and 15 above, and further in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon, and Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 14, Barbaric discloses the method of claim 11, further comprising: storing data corresponding to the user's usage history (para. [0024], “server can be associated with one or more processors and/or memory … remote database server that is configured to receive signals and send information or data sets to one or more vaporizers and/or compute devices…”, para. [0044], “data set including a standard amount … during a draw of a standard volume…” and para. [0052]).
However, Barbaric does not explicitly disclose collecting elimination patterns from a user’s breath. 
Gordon teaches of a hand-held device to determine a level of one or more cannabinoid compounds in exhaled human breath (Abstract). Gordon teaches the hand-held device (Fig. 1), includes an analysis unit (Fig. 1, element 100) and a drug testing cartridge (Fig. 1, element 101). Gordon further teaches a user can breathe into a mouthpiece in order to provide a breath sample to detect THC in the analysis unit (col. 5, lines 5-24). Gordon further teaches the device can use a fluorescent tag method to identify cannabis (col. 5, lines 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring cannabis safety for a user disclosed by Barbaric 
However, modified Barbaric does not explicitly disclose storing data corresponding to the user’s elimination patters; and said analyzing is performed based on said stored data. 
Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the method can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication metric for the user over the set of time points and using supplementary datasets (Fig. 1A, element S150). The temporal profile for the user is based off of elimination patterns of the metabolite and usage history over time (Fig. 3B, “elimination” and the time axis on the graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathalyzer system and memory disclosed by modified Barbaric to incorporate the teachings of Nothacker to benefit from the use of a 
Regarding Claim 16, Barbaric discloses the method of claim 15, further comprising: retrieving data corresponding to said user's usage history via a network  (para. [0024], “server can be associated with one or more processors and/or memory … remote database server that is configured to receive signals and send information or data sets to one or more vaporizers and/or compute devices…”, para. [0044], “data set including a standard amount … during a draw of a standard volume…” and para. [0052]); and communicating an alert to said user based on said analyzing (para. [0021], “system can educate the user, based, for example, on a determined dose … alter one or more parameters associated with their usage of the vaporizer (such as, draw length, draw intensity, frequency of use, etc.) to achieve an intended dose”).
However, Barbaric does not explicitly disclose collecting elimination patterns from a user’s breath. 
Gordon teaches of a hand-held device to determine a level of one or more cannabinoid compounds in exhaled human breath (Abstract). Gordon teaches the hand-held device (Fig. 1), includes an analysis unit (Fig. 1, element 100) and a drug testing cartridge (Fig. 1, element 101). Gordon further teaches a user can breathe into a mouthpiece in order to provide a breath sample to detect THC in the analysis unit (col. 5, lines 5-24). Gordon further teaches the device 
However, modified Barbaric does not explicitly disclose retrieving data corresponding to said user’s elimination patters; and said analyzing comprises elimination analysis.
Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the method can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication metric for the user over the set of time points and using supplementary datasets (Fig. 1A, element S150). The temporal profile for the user is based off of elimination patterns of the metabolite and usage history over time (Fig. 3B, “elimination” and the time axis 
Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 4, 10, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection does not rely on Brent M. Skoda (Pub. No. US 2017/0030882), which the applicants have argued (see Remarks, pages 20-21, filed 10/05/2021). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791